Title: To John Adams from Josiah, III Quincy, 26 March 1802
From: Quincy, Josiah, III
To: Adams, John

SirBoston. 26 March. 1802.

May I so far presume upon your goodness as to hope a pardon for recalling your mind to a promise you were so kind as to make me, that you would furnish such notices as in your opinion were are proper & just for the monument, which I am about erecting to my parents, according to the directions of my father’s will. The motives, which originally led to this application to you, as the person pointed out in that will, whom my father wished might execute this office, have, I trust, offered for me an apology, of which I should, otherwise, have been destitute. Least I should now seem to press a private concern too urgently upon your attention, permit me to observe that while I have been balancing in my mind this application and hesitating between my sense of duty to my father and sense of propriety as it respects you, five months have elapsed, since the execution of the monument; and the workman, who waits only for the inscription, writes in a manner so pressing, that I am obliged to take this liberty.—With respects to Mrs: Adams, in which Mrs. Quincy begs to be joined; I am, Sir, your much obliged / and Most hble Servt.
Josiah Quincy